Citation Nr: 0908380	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss.  

2.  Entitlement to service connection for an inner ear 
condition, including as secondary to the service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION  

The Veteran served on active duty from May 1946 to April 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, increased the Veteran's 
evaluation for his service-connected bilateral hearing loss 
disability to 30 percent disabling, effective August 22, 
2005, and denied entitlement to service connection for an 
inner ear condition, including as secondary to the service-
connected bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to an increased rating for the 
Veteran's service-connected bilateral hearing loss and 
entitlement to service connection for an inner ear condition, 
including as secondary to the service-connected bilateral 
hearing loss disability.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
is required in order to fulfill VA's statutory duty to assist 
the Veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record indicates that the Veteran's most 
recent VA examination for his service-connected bilateral 
hearing loss was in November 2005.  The record reflects that 
the Veteran has not been afforded a more recent VA 
examination to assess the current severity of his bilateral 
hearing loss.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for an inner ear condition, including as 
secondary to his service-connected bilateral hearing loss.  A 
September 2006 statement submitted by a private medical 
physician notes the Veteran's history of bilateral hearing 
loss and a diagnosis of benign paroxysmal positional vertigo.  
However, the evidence of record does not include a medical 
opinion commenting as to whether it is at least as likely as 
not that his inner ear condition was caused or aggravated by 
his service-connected bilateral hearing loss.  Therefore, the 
Board finds that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2008), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), must be fully met.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
service-connected hearing loss and inner 
ear condition, not already associated 
with the claims file.  

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature, extent, and severity of 
the Veteran's service-connected bilateral 
hearing loss.  The claims file and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
requested examination, and the examiner 
should indicate that the claims file was 
reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted including puretone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any 
reason, he/she should provide a detailed 
explanation for why such testing cannot 
be completed.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his inner ear condition.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (50 percent probability 
or more) that the Veteran's inner ear 
condition was caused or aggravated by the 
Veteran's service-connected bilateral 
hearing loss.  If the examiner finds that 
the Veteran's inner ear condition is 
aggravated by the bilateral hearing loss, 
he/she should indicate the degree of 
disability of the inner ear disability 
before it was aggravated and its current 
degree of disability.  If the inner ear 
condition was not caused or aggravated by 
bilateral hearing loss, the examiner 
should state so.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

5.  Thereafter, readjudicate the issues 
of entitlement to an increased evaluation 
in excess of 30 percent for bilateral 
hearing loss, to include 38 C.F.R. 
§ 3.321(b)(1) consideration, and 
entitlement to service connection for an 
inner ear condition, including as 
secondary to the service-connected 
bilateral hearing loss.  38 C.F.R. 
§§ 3.303, 3.310.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


